Chapman, J.
Since Nancy Smith, the widow of the testator, has waived the provisions of the will, and had dower assigned to her in the real estate, there is nothing in the will to prevent the estate from passing to the testator’s children as heirs, except the provision reserving the real estate as a home for his children “ so long as any of them may require a home and place of ref* uge.” This provision is entirely defeated by the sale of the real estate for the payment of debts, and they are entitled as heirs at law to have the balance of the avails of the estate, which now remain in the plaintiff’s hands, distributed among them. Ellis v. Page, 7 Cush. 161. Distribution decreed.